Name: Council Decision (EU) 2015/702 of 13 July 2007 on the signing and provisional application of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union
 Type: Decision
 Subject Matter: Europe;  Asia and Oceania;  international affairs;  European construction
 Date Published: 2015-05-01

 1.5.2015 EN Official Journal of the European Union L 113/1 COUNCIL DECISION (EU) 2015/702 of 13 July 2007 on the signing and provisional application of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310, in conjunction with the second sentence of the first subparagraph of Article 300(2) thereof, Having regard to the 2003 Act of Accession, and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 10 February 2004, the Council authorised the Commission, on behalf of the Community and its Member States, to open negotiations with the Republic of Lebanon with a view to adjusting the Euro-Mediterranean Association Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part (1), to take account of the accession of the new Member States to the EU. (2) These negotiations have been concluded to the satisfaction of the Commission. (3) Article 9(2) of the Protocol negotiated with the Republic of Lebanon provides for the provisional application of the Protocol before its entry into force. (4) The Protocol should be signed on behalf of the Community and its Member States and applied on a provisional basis, subject to its conclusion at a later date. HAS DECIDED AS FOLLOWS: Article 1 The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the Community and its Member States, the Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and Lebanon, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union. The text of the Protocol is attached to this Decision. Article 2 The Protocol shall be applied provisionally subject to its conclusion at a later date. Done at Brussels, 13 July 2007. For the Council The President E. A. SANTOS (1) OJ L 143, 30.5.2006, p. 2.